12-3885-cv
RI Inc., et al. v. Gardner, et al.


                                          UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 25th
day of June, two thousand thirteen.

PRESENT:
                       GUIDO CALABRESI,
                       JOSÉ A. CABRANES,
                       BARRINGTON D. PARKER,
                                    Circuit Judges.

_____________________________________

RI, INC., DBA SEATING SOLUTIONS, LISA SUPRINA, SCOTT SUPRINA, TONY ENGLISH,

                       Plaintiffs-Appellants,

                                     v.                                 No. 12-3885-cv

COLLEEN GARDNER, in her official capacity as New York State Commissioner of Labor, M.
PATRICIA SMITH, in her individual and official capacity as former New York State Commissioner of
Labor, JOSEPH OCON, in his individual and official capacity as senior wage investigator at New York
State Department of Labor, MATTHEW MYERS, in his individual and official capacity as senior public
works wage investigator at the New York State Department of Labor, CHRISTOPHER ALUND,

            Defendants-Appellees.
_____________________________________

FOR PLAINTIFFS-APPELLANTS:                                 TERRY KLEIN, Henshon Klein LLP, Boston,
                                                           MA.
FOR DEFENDANTS-APPELLEES:                                         LESLIE B. DUBECK, Assistant Solicitor
                                                                  General (Barbara D. Underwood, Solicitor
                                                                  General, Steven C. Wu, Special Counsel to the
                                                                  Solicitor General, on the brief), for Eric T.
                                                                  Schneiderman, Attorney General of the State
                                                                  of New York, New York, NY.

      Appeal from the United States District Court for the Eastern District of New York (Leonard
D. Wexler, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the August 23, 2012 judgment of the District Court
granting summary judgment for defendants-appellees is AFFIRMED.

         Plaintiffs-appellants, R.I., Inc. d/b/a/ Seating Solutions, a New York corporation, and
certain of its officers (“Seating Solutions” or “plaintiffs”), appeal from the District Court’s summary
judgment, granted pursuant to Fed. R. Civ. P. 56, in favor of defendants-appellees, various
employees of the New York Department of Labor (the “Department”) responsible for enforcing
New York’s prevailing wage statute. See N.Y. Labor Law § 220 et seq. (“§ 220”). Under that statute,
the wages to be paid in New York “for a legal day’s work . . . to laborers, workmen, or mechanics
upon . . . public works, shall not be less than the prevailing rates of wages.” § 220(3)(a).1 The
“prevailing rates of wages,” in New York state are generally determined by the Commissioner of the
Department,2 based on collective bargaining agreements (“CBAs”). See § 220(5)(a). If an employer
fails to pay the prevailing wage, the Department has the statutory authority to withhold payment for
the public work while commencing an investigation and administrative proceedings. See §
220(b)(2)(c).

         In early 2006, the Department investigated Seating Solutions for failing to pay the prevailing
wages, and supplements, to workers that the Department classified as “ornamental ironworkers.”
RI, Inc. v. Gardner, 889 F. Supp. 2d 408, 412 (E.D.N.Y. 2012). Plaintiffs argued that the Department
“did not perform any independent inquiry into the wages actually paid for similar work,” and instead
only relied “on the collective bargaining agreements of established trade unions,” in particular the
Ironworkers’ CBA.3 Id. (internal quotation marks omitted). Based on its calculation of the

1 The statute similarly requires wage supplements, such as benefits and life insurance, to be paid according to prevailing
local practices. See §220(3)(b).

2The Comptroller of the City of New York, however, sets the prevailing wage rates for the New York City. See §
220(5)(a).

3The Ironworkers’ CBA was reached between the Allied Building Metal Industries, Inc., and the Architectural and
Ornamental Iron Workers Local Union No. 580. See RI, Inc., 889 F. Supp. 2d at 412.
                                                             2
prevailing wages and supplements, the Department initially assessed that Seating Solutions had
underpaid its workers by more than $300,000. Plaintiffs, with the assistance of counsel, challenged
this determination at an administrative hearing. The hearing officer issued a Report and
Recommendation upholding the Department’s initial assessment, which the Commissioner of Labor
subsequently adopted. Plaintiffs then commenced an Article 78 proceeding in New York state
court, before the Second Department, challenging the Department’s determination. See R.I., Inc. v.
N.Y. Dep’t of Labor, 900 N.Y.S.2d 124 (2d Dep’t 2010). While the Article 78 proceeding was
pending, plaintiffs instituted this suit before the District Court, pursuant to 42 U.S.C. § 1983,
claiming violations of: (1) substantive due process; (2) equal protection; and (3) of their rights under
the National Labor Relations Act (“NLRA”), 29 U.S.C. §§ 151 et seq. See RI, Inc., 889 F. Supp. 2d at
412. Five days after plaintiffs commenced their federal action, the Second Department held that the
Department properly classified Seating Solutions’ workers as ornamental ironworkers and laborers
and that the Department could “rely on collective bargaining agreements in making trade
classifications.” R.I., Inc., 900 N.Y.S.2d at 126 (citing authorities).

        On May 15, 2012, the District Court denied a discovery application by plaintiffs to conduct a
forensic examination of the office computers of two senior wage investigators, as both “untimely”
and “devoid of merit.” On August 23, 2012, the District Court granted summary judgment for the
Department. This appeal followed. We assume the parties’ familiarity with the underlying facts, the
procedural history, and the issues presented for review, to which we refer only as necessary to
explain our decision to affirm.

        On appeal, plaintiffs assert many of the same claims that they raised before the District
Court: (1) that New York’s prevailing wage law, § 220, is not a minimum labor standard and is,
therefore, preempted by the NLRA; (2) that the District Court erred in dismissing their substantive
due process claims; and (3) that the District Court abused its discretion in denying plaintiffs’ motion
for forensic examination of the office computers of two senior wage investigators.

         We review an order granting summary judgment de novo and “resolv[e] all ambiguities and
draw[ ] all permissible factual inferences in favor of the party against whom summary judgment is
sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010). Summary judgment is appropriate if “the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Winfield v. Trottier, 710 F.3d 49, 52 (2d Cir.
2013). We review a district court’s denial of a motion for further discovery for an abuse of
discretion, see Gualandi v. Adams, 385 F.3d 236, 244-45 (2d Cir. 2004), and will not reverse where a
plaintiff has failed to show “how the facts sought are reasonably expected to create a genuine issue
of material fact,” Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994). See also Sims v. Blot,
534 F.3d 117, 132 (2d Cir. 2008) (explaining the term of art “abuse of discretion”).

                                                     3
        Having conducted an independent and de novo review of the record in light of these
principles, we affirm the judgment of the District Court substantially for the reasons articulated in
Magistrate Judge Boyle’s Order of March 21, 2012, affirmed by the District Court, and Judge
Wexler’s thorough and well-reasoned Order of August 23, 2012. See RI, Inc., 889 F. Supp. 2d at 408.

       We have reviewed all of plaintiffs’ arguments on appeal and find them to be without merit.
Accordingly, we AFFIRM the August 23, 2012 judgment of the District Court.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  4